DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The 19 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-14 are pending.  

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “… wherein said structure of blood vessels is extracted by: (i) applying …” .  However, the claim does not list any other techniques to follow as a reader may expect after seeing the symbol “(i)”.  Therefore, for the single technique to be recited, the symbol “(i)” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zee et al. (US 2012/0257164).

Consider Claim 1, Zee discloses “A method for detecting abnormalities or suspicious artifacts in a retinal image, the method comprising: acquiring data features from the retinal image” (Zee, Paragraphs [0174] and [0175], wherein the acquired retina image is disclosed to be analyzed for its texture in order to detect abnormal patterns); “mapping a structure of a retinal blood vessel network from the retinal image” (Zee, Fig. 2 and Paragraphs [0084] and [0085], wherein it is disclosed that the retinal image is converted to grayscale and retinal blood vessels are extracted through segmentation for further analyses); “analyzing said structure to compute blood vessel features” (Zee, Paragraph [0103], the study of grayscale image and finding the factor associated with blood vessels properties, such as artery/vein ratio); “and analyzing a set of said data features from the retinal image vis-a-vis a corresponding set of said blood vessel features” (Zee, Paragraph [0321], wherein it is disclosed that the purpose of the recited procedure is to generate significant factors associated with stroke based on fractal analysis).
Consider Claim 2, Zee discloses “The method of claim 1, wherein said retinal image is pre-processed prior to extracting said data features” (Zee, Paragraphs [0161] and [0162]).  

Consider Claim 3, Zee discloses “The method of claim 2, wherein said retinal image is pre-processed by at least one pre-processing method selected from the group comprising: re-sampling, normalization and contrast-limited adaptive histogram equalization” (Zee, Paragraph [0162], wherein the preprocessing is disclosed to involve “detecting and reducing non-uniform illumination using retinex related technique for colored original image and gradient field with histogram equalization for grey level”, i.e., re-sampling).  

	Consider Claim 4, Zee discloses “The method of claim 1, wherein said structure of blood vessels is extracted by: (i) transforming the retinal image into a grayscale image” (Zee, Fig. 2 and Paragraphs [0084] and [0085], wherein it is disclosed that the retinal image is converted to grayscale and retinal blood vessels are extracted through segmentation for further analyses) , “and (ii) applying Principal Component Analysis (PCA) to said grayscale image” (Zee, Paragraph [0284]).

Consider Claim 8, Zee discloses “The method of claim 1, further comprising: extracting data features related to local retina properties from said retinal image” (Zee, Paragraph [0272]).  

Consider Claim 9, Zee discloses “The method of claim 8, wherein said step of extracting data features is performed prior to said step of analyzing said extracted structure of blood vessels” (Zee, Fig. 2, wherein the Retinal vessel segmentation is taking place prior to classification of arteries and veins).  

Consider Claim 11, Zee discloses “The method of claim 8, further comprising: analyzing features of said extracted structure of blood vessels vis-a-vis said extracted data features related to said local retina properties” (Zee, Paragraph [0321]).

Consider Claim 12, Zee discloses “The method of claim 11, further comprising: feeding computed features from said analysis of said data features vis-a-vis said blood vessel features to a machine learning mechanism or statistical model” (Zee, Paragraphs [0170] and [0172], where statistical analyses are listed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (US 2012/0257164) in view of Homayoun Baghernia (US 2015/0062590).

Consider Claims 5 and 6, Zee does not explicitly disclose discloses “The method of claim 1, wherein said structure of blood vessels is extracted by: (i) applying non-linear edge detection to the retinal image” and “The method of claim 5, wherein Kirsch's templates are used for said non- linear edge detection.”  However, in an analogous field of endeavor, Baghernia discloses use of Canny edge-detection methodology for its segmentation  (Baghernia, Paragraph [0009]) and introduces optional functions such as Kirsch (Baghernia, Paragraph [0049]).  

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Zee with the teachings of Baghernia to specifically identify Kirsch ‘s template as the non-linear edge-detection method.  One of ordinary skill in the art could have combined these elements in order to provide a more robust system to efficient edge detection and segmentation, and the results would have been predictable.  Therefore, it would have been obvious to combine Zee and Baghernia to obtain the inventions in Claims 5 and 6.

Consider Claim 7, the combination of Zee and Baghernia discloses all three limitations listed in this claim.  In addition, the proposed combination as well as the motivation for combining the Zee and Baghernia references presented in the rejection of Claims 5 and 6, apply to Claim 7 and are incorporated herein by reference.  Thus, the method recited in Claim 7 is met by Zee and Baghernia.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (US 2012/0257164) in view of Solanki et al. (US 2017/0039689).

Consider Claim 10, Zee does not disclose “wherein said data features are acquired by: (i) color resampling of the retinal image to 3 dimensional 30x30x30 color buckets for each 1x1, 2x2, 4x4 and 8x8 areas of the retinal image; (ii) applying transformation of color buckets to a scalar used RGB color mapping; and (iii) adding relational features to describe bucket distribution of colors in neighborhood of each said 8x8 area.  However, in an analogous field of endeavor, Solanki discloses rescaling of pixels by choosing a subset of pixels in large blobs, for example, retinal fundus images with over 5 million pixels can be reduced to about 25,000 (Solanki, Paragraphs [0185] and [0186]), and “Average color is measured in a square block of length l centered at the pixel of interest. The color in RGB space is used as the color descriptor for the pixel” (Solanki, Paragraph [0313], applying transformation of color buckets …), and “As part of the automated detection, in one embodiment, the system may be configured to process the retinal image and during such processing progressively scale up or down the retinal image using a fixed scaling factor; designate groups of neighboring pixels within a retinal image as active areas; and include the active areas from each scale as interest regions across multiple scales” (Solanki, Paragraph [0186]).  
  
Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Zee with the teachings of Solanki to resample the image to a manageable size.  Although Solanki does not explicitly recite the sizes of the matrices listed in Claim 10, Solanki discloses the benefit of resampling of the image into subimages for ease of manipulation and conservation of computer resources.  Applicant’s disclosure does not provide an explicit benefit that the listed resampling of Claim 10 offer over the prior art.  One of ordinary skill in the art could have combined these elements in order to create an automated screening of patients for the triage purposes (Solanki, Paragraphs [0112] -  [0127]).  Therefore, it would have been obvious to combine Zee and Solanki to obtain the invention in Claim 10.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (US 2012/0257164) in view of Rollins et al. (US 8,750,615).

Consider Claim 13, Zee discloses “A method for training a learning machine on retinal images, the method comprising: mapping a structure of a blood vessel network from a retinal image” (Zee, Fig. 2, retinal vessel segmentation); “analyzing said structure to compute blood vessel features” (Zee, Paragraph [0103]; however, Zee does not explicitly disclose “training the learning machine with said blood vessel features”.  However, in an analogous field of endeavor, Rollins discloses use of training features for its decision making tree (Rollins, Figure 14:62 and 63 and Column 14, lines 8 through 17).  

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Zee with the teachings of Rollins to use a supervised learning for the image segmentation and feature analysis.  One of ordinary skill in the art could have combined these elements in order to automate the feature analysis.  Therefore, it would have been obvious to combine Zee and Rollins to obtain the invention in Claim 13.

Consider Claim 14, the combination of Zee and Rollins discloses “The method of claim 13, further comprising: acquiring data features from said retinal image” (Zee, Paragraphs [0174]-[0176]); “and analyzing a set of said data features vis-a-vis a corresponding set of said blood vessel features” (Zee, Paragraph [0321]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: GeethaRamani et al. (“Retinal Blood Vessel Segmentation Employing Image Processing and Data Mining Techniques for Computerized Retinal Image Analysis”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662